Morgan, J.
. Appeal from a judgment against the plaintiff in the Kiowa district court in his action for possession of a quarter-section of land. .Defendant pleaded a decree of said court, duly made against plaintiff’s immediate grantor, prior to his purchase. The enrolled record of the decree pleaded discloses that the sheriff’s return was made “not found” on May 11, on the summons which was issued May 1, 1906, service by publication. The assignments of error are upon the contention that the return was made too soon. This contention has been disposed of against the appellant in the case of Gibson v. Foster, No. 3673, just decided by .this court, controlling this appeal.

Judgment affirmed.